Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-13 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a non-transitory computer readable storage medium comprising stored instructions to measure an amplitude and a phase of a signal of a coil driven at an operating frequency in a wireless charging system, the instructions when executed causing a microcontroller to: select a first integer value and a second integer value, wherein the first integer value and the second integer value are coprime integers; determine a ratio between the first integer value and the second integer value; select a sampling frequency for sampling the signal, wherein a ratio between the sampling frequency and the operating frequency is same as the ratio between the first integer value and the second integer value; sample the signal based on the selected sampling frequency to collect a plurality of signal samples; calculate a value representative of the plurality of signal samples using a discrete Fourier transform (DFT) performed based in part on the first integer value and the second integer value; and determine the amplitude and the phase of the signal based on the Fourier value, together will all limitations recited in the independent claim 1, and substantially similar to independent claim 8.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 8 are allowed. 

The dependent claims 2-7 and 9-13 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-13 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851